Citation Nr: 1828651	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  08-15 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical and lumbar spine disorder, to include as secondary to the service-connected right thigh disorders.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected impairment of the right thigh, adduction.

3.  Entitlement to an initial compensable disability rating for limitation of extension of the right thigh.

4.  Entitlement to an initial compensable disability rating for flexion of the right thigh.

5.  Entitlement to an initial compensable disability rating for osteochondritis.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from April 1956 to April 1958.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and the VA Appeals Management Center (AMC).

A videoconference hearing before the undersigned Veterans Law Judge was held in February 2018.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection, remand is required for an adequate examination.  Where VA provides the veteran with an examination regarding service connection, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must support its conclusion with an analysis).  Service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  "Not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In August 2016, a VA examination addressed both direct and secondary service connection.  The examiner provided a negative nexus opinion regarding secondary service connection.  The examiner stated the back and hip conditions were unrelated as evident from the gaps in medical treatment from 2005 to 2015.  The explained the back condition is more than likely related to the aging process and not due to the Veteran's service-connected right hip condition.  The Board finds that this opinion is incomplete as the explanation is unclear and the explanation does not separately address aggravation.  Accordingly, remand is warranted for an addendum opinion

Regarding the claim for an increased rating for his right thigh disorders (adduction; limitation of flexion, and limitation of extension), remand is required for an additional examination.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  Although an examination was obtained in September 2015 for the Veteran's service-connected right hip disabilities, the findings did not include range of motion measurements on passive, weight-bearing, and nonweight-bearing.  Accordingly, remand is warranted.

Regarding the Veteran's claim for an increased rating for his osteochondritis, a remand is also warranted to provide the Veteran with VA examination to determine the current severity of his disability.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination was in October 2014.  At the 2018 Board hearing the Veteran described his pain as a cracking sensation that runs down to his feet when he moves his head, similar to a nerve issue.  As such, there is a possibility that his condition has worsened and/or that clarification is required regarding the Veteran's symptoms.

Finally, the Veteran stated at the Board hearing that he received treatment from a new doctor a week prior to the February 2018 Board examination.  These records have not been associated with the claims file.  As such, efforts should be made to obtain these records and made available to the VA examiners prior to the new examinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Namely, the new doctor he saw a week prior to the February 2018 Board hearing, as the Veteran testified.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his cervical and lumbar spine disorders  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion whether the cervical and lumbar spine disorders at least as likely as not (50 percent or greater probability) had onset in, or are otherwise related to, active military service. 

Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected thigh disorders caused or aggravated the cervical and lumbar spine disorders.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his osteochondritis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The relevant Disability Benefits Questionnaire (DBQ) must be utilized.  Additionally, the examiner should identify any neurological pathology related to the service-connected osteochondritis and fully describe the extent and severity of those symptoms.

5.  After any additional records are associated with the claims file, provide the Veteran with a VA examination of his right thigh disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The relevant DBQ must be utilized.  The examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the left knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner must also conduct the same testing on the right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.
Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




